Case: 17-30157       Document: 00514350100         Page: 1     Date Filed: 02/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                     No. 17-30157                                 FILED
                                   Summary Calendar                       February 16, 2018
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

MOHAMED ADMED HASSAN ABDALLAH OMRAN,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:14-CR-35-1


Before JONES, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       Mohamed Admed Hassan Abdallah Omran, proceeding pro se,
challenges the district court’s denial of his request for a writ of mandamus,
seeking postage and a particular type of envelope to mail his petition for a writ
of certiorari to the Supreme Court of the United States.
       “The writ of mandamus is an order directing a public official or public
body to perform a duty exacted by law.” United States v. Denson, 603 F.2d


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-30157     Document: 00514350100      Page: 2    Date Filed: 02/16/2018


                                  No. 17-30157

1143, 1146 (5th Cir. 1979) (en banc). As such, it “is an extraordinary remedy
for extraordinary causes”. Id. Under the All Writs Act, 28 U.S.C. § 1651, the
party seeking mandamus relief must have no other satisfactory way to obtain
relief and must show “that his right to issuance of the writ is clear and
indisputable”. United States v. Williams, 400 F.3d 277, 280–81 (5th Cir. 2005).
The issuance of the writ lies within the discretion of the court to which it is
directed. Denson, 603 F.2d at 1146.
      Omran asserts the detention center’s providing him with several
number-10 envelopes instead of a single, larger envelope deprived him of
meaningful access to the courts in violation of his constitutional rights, making
his petition for writ of certiorari impracticable. E.g., Bounds v. Smith, 430 U.S.
817, 824–25 (1977) (“indigent inmates must be provided . . . with paper and
pen to draft legal documents . . . and with stamps to mail them”). Nevertheless,
the detention center provided him with mailing materials and postage
sufficient to mail his petition to the Court, and he successfully filed his petition
for writ of certiorari, although it was denied. Omran v. United States, 137 S.
Ct. 699 (2017). In short, the envelopes were a satisfactory method to obtain
relief, and the district court did not abuse its discretion in denying his petition.
Denson, 603 F.2d at 1146.
      A writ of mandamus is not the proper remedy for Omran’s assertion the
detention center’s mail policies prevented him from communicating with
friends, family, and courts in violation of the Constitution, because“[a]n action
alleging that a federal government actor committed constitutional violations
must be brought under Bivens”. Doe v. Robertson, 751 F.3d 383, 387 (5th Cir.
2014) (citing Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
403 U.S. 388 (1971)). In the light of this alternate path to relief, Omran fails
to show a writ of mandamus was necessary. Williams, 400 F.3d at 280–81.



                                         2
    Case: 17-30157    Document: 00514350100     Page: 3   Date Filed: 02/16/2018


                                 No. 17-30157

      In addition, our court denied Omran’s petition for writ of mandamus filed
in this court, number 16-31128. He seeks our review of that decision. It goes
without saying that we lack jurisdiction to do so. See 28 U.S.C. § 1291; Fed. R.
App. P. 35, 40.
      AFFIRMED.




                                       3